DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parsons (5,304,013).

Regarding claim 1, Parsons teaches a rolling compactor attachment configured for use with a host vehicle (11), the host vehicle having a front with a first side and a second side, the rolling compactor attachment comprising: an attachment plate (30) configured to attach to the front of the host vehicle such that the attachment plate is stationary relative to the host vehicle; a boom (24) comprising a first end coupled to the attachment plate; and a roller (12) coupled to a second end of the boom; wherein the 

Regarding claim 16, Parsons teaches a method, comprising: moving a host vehicle (11) along a path having a substantially flat slope, the host vehicle having a front with a first side and a second side; positioning a roller (12) beyond the first side or the second side of the host vehicle, wherein the roller is coupled to the host vehicle through a boom (24) and an attachment plate (30), the attachment plate attached to the front of the host vehicle; compacting a surface having an inclined or declined slope relative to the path.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Rossburger (5,395,182).

Regarding claim 2, Parsons teaches a pivot hinge (20) but fails to teach a lift hinge coupling the boom to the attachment plate.  Rossburger teaches a lift hinge coupling a boom (2) to an attachment plate (16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a lift hinge in the roller assembly of Parsons as taught by Rossburger as it is obvious to use a known technique to improve similar devices in the same way.


Regarding claim 3, Parsons as modified by Rossburger teaches a hydraulic lift cylinder (hydraulic cylinder 18) attached to an attachment plate (plate 16; figure 3; column 2, lines 25-30) and a boom (towbar 2; figure 3). 

Regarding claim 4, Parsons as modified by Rossburger teaches the lift actuator comprises a lift cylinder (56).  
Regarding claim 5, Parsons as modified Rossburger teaches the lift cylinder is hydraulically actuated (56).  

Regarding claim 6, Parsons as modified by Rossburger teaches the lift actuator is configured to be remotely controlled from within the host vehicle.  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Rossburger (5,395,182) and in further view of James (2008/0069639). 

Regarding claim 7, Parsons as modified by Rossburger teaches the invention as described above but fails to teach a pivot actuator between the plate and the boom.  James teaches pivoting a boom (62) with a pivot actuator (65) coupled to an attachment plate (61) and the boom (62), wherein the pivot actuator is configured to move the boom about the pivot hinge (connection point of 62 to 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pivot cylinder of James between the plate and the boom in the rolling compactor attachment of Parsons as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 8, Parsons as modified by Rossburger and James teaches the pivot actuator comprises a pivot cylinder.  

Regarding claim 9, Parsons as modified by Rossburger and James teaches the pivot cylinder is hydraulically actuated.  

Regarding claim 10, Parsons as modified by Rossburger and James teaches the pivot actuator is configured to be remotely controlled from within the host vehicle.  

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Wills (2,386,025)


Regarding claim 11, Parsons teaches the invention as described above but fails to teach the roller twists.  Wills teaches a roller that is further configured to twist about the second end of a boom (page 2, Lines 30-35; twist hinge: bearings 76,77; Figure 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a twist cylinder in the roller attachment of Parsons as taught by Wills as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 12, Parsons as modified by Wills teaches a twist actuator (102) coupled to the roller and the boom, wherein the twist actuator is configured to move the roller about the twist hinge (bearings 76, 77).  

Regarding claim 13, Parsons as modified by Wills teaches the twist actuator comprises a twist cylinder.  

Regarding claim 14, Parsons as modified by Wills teaches the twist cylinder is hydraulically actuated.  

.  


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of James (2008/0069639). 

Regarding claim 17, Parsons teaches positioning further comprises pivoting the boom about a pivot hinge such that the roller is positioned beyond the first side or the second side.  Parsons fails to teach the hinge couples the boom to the attachment plate. James teaches pivoting a boom (62) with a pivot actuator (65) coupled to an attachment plate (61) and the boom (62), wherein the pivot actuator is configured to move the boom about the pivot hinge (connection point of 62 to 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pivot cylinder of James between the plate and the boom in the rolling compactor attachment of Parsons as it is obvious to use a known technique to improve similar devices in the same way.

Regarding claim 18. Parsons as modified by James teaches tilting the roller parallel to the inclined or declined slope of the surface.  
Regarding claim 19, Parsons as modified by James teaches controlling the pivoting remotely within the host vehicle.  


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (5,304,013) in view of Roth (2010/0135724).

Regarding claim 20, Parsons teaches the invention as described above but fails to teach the host vehicle is a skid steer.  Roth teaches a compactor attachment for attachment to a skid steer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the compactor of Parsons to a skid steer as taught by Roth as it is obvious to use a known technique to improve similar devices in the same way.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 12/30/2020, with respect to the rejection(s) of claim(s) 1 and 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Parsons.
Applicant’s arguments, see page 6, filed 12/30/2020, with respect to the double patenting rejections have been fully considered and are persuasive.  The double patenting rejection of claims 1-20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819.  The examiner can normally be reached on 8-5, M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        April 10, 2021